Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 9/21/2020 in which claims 1-23 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 was considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 71,68, 72.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The filed Abstract lack a brief description of the structure being claimed, the Abstract is just a mere description of the function of the device.

Claim Objections
Claims 1-23 are objected to because of the following informalities: 
Claims 2-12, 14 and 16-23 start with “A shirt” change to –The shirt--.
Claim 1 “the upper end”, “the lower end”, “the shirt’s hem”., change to –a—or –an—as appropriate.
Claim 3 recite “the material” change to –a material--.
Claim 7 recite “a metal of plastic” change to –metal or plastic--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patent(s) cited. The claims are unclear and hard to follow what the applicant is really claiming. It is respectfully suggested that the applicant review the entire claims and correct the language as needed. Examiner will list some of the issues below.

Claims 1, 3-4, 7, 15, 17, 19, 21 recite “can be” it is unclear if the applicant is positively claiming the limitations following “can be” or is it just being capable of performing that function.
The claims replete with indefinite language such as shown below
Claims 2-12 recite “at least one elongated strap member” which is unclear if it is the same as the one in claim 1. Examiner interpreted that they are all the same.
Claim 3 recites “same material, at least in part” not clear which one?
Claims 5 and 16 recites “or in between” not clear what the metes and bounds the applicant is claiming.
Claim 6-10, 13, 19, 21 recite “:”not clear what the metes and bounds the applicant is claiming? What is the colon is there for?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-11, 15-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (U.S. Patent No. 1,986,519).

Regarding claim 1, Murray discloses a shirt manufactured or modified (Fig. 3 illustrates a shirt 32) comprising one or more shirt hold- down suspender devices (Fig. 1 illustrates the device in full, Col. 3, lines 13-17 describe up to three suspender), each having at least one elongated strap member (10) that can be adjusted in length (Col. 1, lines 47-49), and where the suspender device is attached at the upper-end (See Fig. 3 showing the upper-end of the device attached to the inside of the shirt), permanently or temporarily (temporarily using clasp 31 as shown in Fig. 3), to the inside of the shirt's front, back, and or sides (Fig. 3 illustrates that the device is attached to the side of the shirt), (the recitation “where the lower-end of the suspender device can be attached to the wearer's pants or pants belt for the purpose to hold-down the shirt, that is worn outside of the pants, on the wearer's body while the wearer is in motion” was considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

Murray does not disclose that the distance is at least 5 inches above the shirt's hem.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distance of at least 5 inches above the shirt’s hem in order to customize the intended use of the device, for example, a device made for a child garment may require shorter distance than a device made for an adult, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215(CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 4, Murray discloses a shirt manufactured or modified wherein the suspender devices each having an elongated strap member (See above) are made, at least in part, of a synthetic elastic material (Col. 1, lines 44-45 describe elastic material) that can be stretched (because it is elastic).
Murray does not explicitly disclose synthetic elastic material.
However, an ordinary skilled in the art would be motivated to try different well-known types of elastic materials to obtain optimum configuration and to maximize comfort, durability and functionality of the device. Substituting elastic material with synthetic elastic material is a mere substitution of a well-known material with another. It 

Regarding claim 5, Murray discloses a shirt manufactured or modified wherein the suspender devices (See above) are made, at least in part, of an elongated strap (See Figs. 1-2), band, or cord member that is flat (See Fig. 2), round, or in between that is made of a natural fiber material (Col. 1, lines 44-45 describe elastic material which was interpreted as natural fiber material).

Regarding claim 6, Murray discloses a shirt manufactured or modified wherein the suspender devices (See above) each having an elongated strap member (See above) which incorporates a plastic or metal (Col. 2, lines 30-33): clasp, buckle, or Tri-Glide which allows (capable) adjustment in the overall-length of the suspender device (11).

Regarding claim 7, Murray discloses a shirt manufactured or modified wherein the suspender devices each having an elongated strap member (See above) has in addition toward the lower-end a secondary, elastic or non-elastic, elongated strap member that: (a) has been ultrasonically welded or sewn to form a permanent strap loop where a pants belt can pass through the loop (See above and Figs. 1-4); where the upper elongated strap member and the secondary elongated strap member of the suspender device are connected together by means of a quick attach/release mechanism incorporating a: loop, hook, clasp, clamp, male/female snap, Velcro strap, 

Regarding claim 8, Murray discloses a shirt manufactured or modified wherein the elongated strap member of the suspender device (See above) includes at the lower- end a mean to temporarily attach the suspender device to the wearer's pant or pants belt by means of a connector such as a metal, rubber, and or plastic: clip, snap, button, clamp, hook, loop, strap, ring, band, tie, buckle, snap button, button hole, and or elastic strap, non-elastic fabric strap, Velcro strap, or any other attachment mechanism known in the art (Figs. 1-4 illustrate a clasp or hook 17).

Regarding claim 9, Murray discloses a shirt manufactured or modified wherein shirt hold-down suspender attachment devices (See above), designed to retain the upper-end of the suspender device, consist of a sewn-in or ultrasonically sealed-in: looped fabric strap, fabric strap, band, cord member or a sewn-in button or button hole or slot, Velcro strap, metal or plastic: button snap, hook, clamp, clasp, ring, buckle, clip, male/female snap (Figs. 1-4 illustrate clasp 30).

Regarding claim 10, Murray discloses a shirt manufactured or modified wherein the upper-end of the of the suspender device (See above) is attached to the inside of the shirt by means of a metal, rubber, and or plastic: clip, snap, button, clamp, hook, loop, strap, ring, band, tie, buckle, snap button, button hole, and or elastic strap, non-

Regarding claim 11, Murray discloses a shirt manufactured or modified wherein the upper-end of the suspender device (See above), is attached on or near the shirt's side seams for improved pull-strength (Fig. 3 illustrates that the upper end is attached near the side seam).

Regarding claim 15, Murray discloses a shirt hold-down suspender device (See Fig. 1) having at least one elongated strap member (10) that can be adjusted in length (Col. 1, lines 49-51) and where the suspender device can be attached at the upper-end, permanently or temporary (Figs. 1-3 illustrates that the device upper end is temporarily attached utilizing a clasp 31), to the inside of the shirt's front, back, and or sides (See Fig. 3 illustrating that the device upper end is attached to the sides), (the recitation “where the lower-end of the suspender device can be attached to the wearer's pants or pants belt for the purpose to hold-down the shirt, that is worn outside of the pants, on the wearer's body while the wearer is in motion” was considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Murray discloses that the suspender device upper end is attached to the inside of the shirt above the hem at a distance, wherein the hem was considered as the bottom edge of the short.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distance of at least 5 inches above the shirt’s hem in order to customize the intended use of the device, for example, a device made for a child garment may require shorter distance than a device made for an adult, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215(CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 16, Murray discloses a shirt manufactured or modified wherein the suspender devices (See above) are made, at least in part, of an elongated strap (See Figs. 1-2), band, or cord member that is flat (See Fig. 2), round, or in between that is made of a natural fiber material (Col. 1, lines 44-45 describe elastic material which was interpreted as natural fiber material).

Regarding claim 18, Murray discloses a shirt manufactured or modified wherein the upper-end of the elongated strap member (See above) incorporates a metal or plastic hook that can be attached to a shirt (Col. 2, lines 30-32 describe metal bar 29).

Regarding claim 19, Murray discloses a shirt manufactured or modified wherein the upper-end of the elongated strap member of the suspender device (See above) can 

Regarding claim 20, Murray discloses a shirt manufactured or modified wherein the suspender device (See above) having an elongated strap member (See above) where toward the lower-end of the elongated strap member incorporates (which is the end at the bottom end adjacent the pant) a quick attach/detach mechanism that connects to an attachment device which is connected to the wearer's pants or pants belt and is part of the suspender device and when the attach/detach mechanism is detached a portion of the suspender device remains attached to the wearer's pants or pants belt (Figs. 1-4 illustrates a hook system 17).

Regarding claim 21, Murray discloses a shirt manufactured or modified wherein the 'portion' of the shirt hold-down device that remains attached to the wear's pants or pants belt after being detached from the quick attach/detach mechanism of the elongated strap member consists of: a plastic or metal hook attached to the wearer's pants belt loop or belt (19).

Regarding claim 22, Murray discloses a shirt manufactured or modified wherein the elongated strap member (See above) that forms a looped strap member to encompass the wearer's pants belt is made of an elastic material that stretches to accommodate varying belt sizes (Col. 1, lines 44-45).

Regarding claim 23, Murray discloses a shirt manufactured or modified wherein the upper-end of the elongated strap member of the suspender device (See above) comprises a male/female attachment device that when attached to the shirt entraps the shirt's fabric between the male and female attachment device without damaging the shirt or shirt's fabric (29-31 female is 31 and male is 30).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seamans (U.S. Patent No. 5,309,572).


    PNG
    media_image1.png
    537
    624
    media_image1.png
    Greyscale


Murray does not disclose that suspender devices are attached 3 inches from the shirt's side seams, and between 5 inches up from the shirt's hem to where the bottom of shirt sleeve meets the body of the shirt for the purpose of connecting a suspender device.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the suspender devices are attached 3 inches from the shirt's side seams, and between 5 inches up from the shirt's hem to where the bottom of shirt sleeve meets the body of the shirt for the purpose of connecting a suspender device in order to customize the intended use of the device, for example, a device made for a child garment may require shorter distance than a device made for an adult, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215(CCPA 

Regarding claim 14, Seamans discloses a shirt manufactured or modified wherein the shirt hold-down suspender attachment devices (See above) are sewn or ultrasonically welded to the inside of the shirt (Fig. A illustrated that the loop material sewn to the inside of the shirt and therefore the device are indirectly sewn to the shirt, see also Col. 2, lines 22-23).

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (U.S. Patent No. 1,986,519) in view of Bernstein (U.S. Patent No. 866,183).

Regarding claims 2 and 17, Murray discloses a shirt manufactured or modified wherein the suspender devices each having at least one elongated strap member are temporarily attached at the upper-end of the suspender device to the inside of the shirt (See above), thereby creating a shirt assembly (See Fig. 3).
Murray does not disclose that the suspender devices at least one elongated strap member are permanently attached at the upper-end of the suspender device to the inside of the shirt, by means of ultrasonic welding, or heat fusing, or sewing the elongated strap member of the suspender device to the inside of the shirt.
However, Bernstein teaches yet another shirt with suspender system elongated strap member (C) that are permanently attached at the upper-end of the suspender 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Murray device with suspender system elongated strap member (C) that are permanently attached at the upper-end of the suspender device to the inside of the shirt, by means of sewing the elongated strap member of the suspender device to the inside of the shirt as taught by Bernstein in order to serve as enforces for the shirt (Col. 2, lines 85-88) and to enhance securement of the strap to the shirt avoiding accidental disengagement and loss of the straps since they are permanently secured to the shirt.

Regarding claim 12, Murray as modified by Bernstein discloses a shirt manufactured or modified wherein the upper-end of the suspender devices that are attached on or near the shirt's side seams (See above) have a strap or cord retainer device sewn-in or ultrasonically welded (See above) on or near the side seams (See Figs. 1-2 of Bernstein) to allow (capable) the elongated suspender members of the suspender device to be fed through the retainer device member (29) to allow (capable) easy grasp of the lower-end of the suspender device by the shirt wearer's hand.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murray (U.S. Patent No. 1,986,519) in view of Bernstein (U.S. Patent No. 866,183) and further view of Banta (U.S. Pub. No. 2016/0360811 A1).


they do not disclose that the means for bonding is ultrasonic welding, or heat fusing.
However, an ordinary skilled in the art would be motivated to try different well-known bonding means such as ultrasonic welding, or heat fusing, to obtain optimum configuration and to maximize comfort, durability and functionality of the device. Replacing sewing by ultrasonic welding, or heat fusing is a mere substitution of a well-known bonding methods with another. It is noted that applicant disclosed no criticality to the claimed bonding means.
they do not disclose that the material of the shirt and the material of the elongate strap member of the suspender device and or suspender attachment device are made from the same materials, at least in part.
Banta teaches yet another shirt having suspender system (See Figs. 1-11) wherein the shirt and the material of the elongate strap member of the suspender device and or suspender attachment device are made from the same materials (See para. 0056). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Murray and Bernstein device with the shirt and the material of the elongate strap member of the suspender device and or suspender attachment device are made from the same materials as 

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KHALED ANNIS/           Primary Examiner, Art Unit 3732